DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Un-der 37 CFR 1.114
2.            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/03/2021 has been entered. 

3.           The following rejections are incorporated from the office action sent on 8/31/2020, and are republished here for convenience. 
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-2, 6, 7, 9, 10, 13, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang, US 2002/0060368 A1.  
 
Claim 1. Jiang discloses a method (such as the manufacturing method in fig. 3, [0032+]) comprising: 
-attaching a packaged semiconductor device (item 12, fig. 3) to a substrate (item 10, fig. 3); 

-and dispensing an under-fill material (e.g. item 28, [0037]) between the packaged semiconductor device and the substrate, 
-the isolation structure preventing the under-fill material from contacting a first conductive connection formed between the packaged semiconductor device and the substrate (this limitation would read through [0052] wherein is disclosed the process of under-filling the gap 26 may be repeated by inclining the substrate 10 in the opposite direction and subsequently dispensing another amount of under-fill material 28 from an opposing side of the semiconductor die 12 into the gap 26 to improve the uniformity of the under-fill material 28 filling the gap 26).

Claim 10. Jiang discloses a method (such as the manufacturing method in fig. 3, [0032+]) comprising: 
-attaching a packaged semiconductor device (item 12, fig. 3) to a substrate (item 10, fig. 3);
-a plurality of conductive connections (such as items 24, fig. 1) formed with the substrate (item 10); 
-forming an isolation structure (e.g. item 26 as a space or gap) located between the packaged semiconductor device and the substrate (fig. 3, [0035]); 
-the isolation structure configured and arranged to separate a first region (e.g. left side of item 10) from a second region (e.g. right side of item 10, as [0052] discloses the process of under-filling the gap 26 may be repeated by inclining the substrate 10); 
-and dispensing an under-fill material (such as item 28) at the first region between the packaged semiconductor device and the substrate, the isolation structure preventing the under-fill material from reaching the second region between the packaged semiconductor device and the substrate (as seen in fig. 3), 


Claim 2. Jiang discloses the method of claim 1, wherein the substrate is formed as printed circuit board (PCB) having a plurality of pads configured for a plurality of conductive connections with the packaged semiconductor device in a surface mounted arrangement, the first conductive connection included in the plurality of conductive connections. This limitation would read through [0032] wherein is disclosed that substrate 10 preferably comprises a printed circuit board (PCB) or other carrier, which is used in semiconductor die technology, such as an FR4 PCB. Substrate 10 includes side walls 14, 14', side walls 16, 16' (see FIG. 4) and an upper surface 18, of which side walls 14 and 14' oppose each other and side walls 16 and 16' oppose each other (see FIG. 4), the upper surface 18 having circuits and/or contact pads located thereon.

Claims 6 and 13. Jiang discloses the method of claims 1, 10, wherein forming the isolation structure comprises depositing a barrier material configured and arranged to prevent the under-fill material from reaching a region between the packaged semiconductor device and the substrate, the first conductive connection located within the region. This limitation would read through fig. 8, [0053] wherein is disclosed a dam or barrier 40 is used on the upper surface 18 of the substrate 10 to help contain the flow of the under-fill from the gap at the side end 30' of the semiconductor die 12.

Claims 7, 14. Jiang discloses the method of claims 6, 13 wherein the deposited barrier material is removed after dispensing the under-fill material between the packaged semiconductor device and the substrate. This limitation would read through fig. 12, as shown, the barrier is not present.  

.  
                                                              Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

8.	Claims 3, 15 is/are rejected under 35 U.S.C. 103 as being un-patentable over Jiang, US 2002/0060368 A1.  
.

9.	Claims 4-5, 11, 12, is/are rejected under 35 U.S.C. 103 as being un-patentable over Jiang, US 2002/0060368 A1, in view of Attarwala US 2004/0195701 A1.   

Claims 4, 11. Jiang discloses the method of claims 1, 10, wherein forming the isolation structure comprises reflowing a first group of solder balls configured and arranged to prevent the under-fill material from contacting the first conductive connection (this limitation would read through [0035] wherein is disclosed a space or gap 26 is formed between the active surface 20 of semiconductor die 12 and the upper surface 18 of substrate 10, the size of the gap 26 generally being determined by the size of the reflowed solder bumps on the bond pads of the semiconductor die 12). However, Jiang fails to disclose that “the first group of solder balls connected to a ground supply terminal at the substrate”.
 [0170] of Attarwala discloses that often there may be traces from several different solder bump pads 432 to one solder ball pad 434 to accommodate several connections on a flip chip for ground or for power, each of which may be served though only one solder ball connection.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Jiang’s structure with the feature as taught by Attarwala, by using metallic structures of Attarwala, if properly designed, mounted, and grounded, to suppress or significantly reduce EMI generated by the microprocessor, and to suppress or significantly reduce the 

Claims 5, 12. Jiang with Attarwala discloses the method of claims 4, 11, wherein the first group of solder balls connected to the ground supply terminal is further configured and arranged to provide electrical shielding for the first conductive connection. This limitation would read through [0109] of Attarwala, wherein is disclosed that the integrated ground plane also will provide shielding against electromagnetic interference (EMI) on five sides of the enclosed chip. Preferably the inner array of ball contacts or solder balls--the rows and columns closest to the chip--are connected to ground.

10.	Claims 8, 16 is/are rejected under 35 U.S.C. 103 as being un-patentable over Jiang, US 2002/0060368 A1, in view of Huang et al., US 2017/0228529 A1.     

Claims 8 and 16. Jiang discloses the method of claims 1, 10. Above. However, Jiang fails to disclose “wherein the first conductive connection is configured for receiving or transmitting a radio frequency (RF) signal”.  
[0032] of Huang et al., disclose that the RF approach, finger drive ring 108B is used to apply an RF voltage to the dermis of the finger prior to measurements taking place. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Jiang’s structure with the feature as taught by Huang et al., by using the radio frequency of Huang, to improve sensitivity and accuracy of the device. 

         Response to Arguments
11. 	Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive.

With respect to Claim 10, independent Claim 10 recites among other features, an isolation structure located between the packaged semiconductor device and the substrate, configured and arranged to separate a first region from a second region, and prevent under-fill material from reaching the second region. Applicant respectfully submits that the cited sections of Jiang fail to provide disclosure of at least these features. 
In response, similarly to claim 1, it is noted that the structure of fig. 3, shows that a gap exists between a semiconductor die or device and a substrate, where the semiconductor die or device is electrically connected to the substrate so that an active surface of the semiconductor die is facing a top surface of the substrate with the gap there-between (see Jiang’s abstract). In addition, [0049] As shown in drawing FIGS. 3 and 4, under-filling is accomplished by applying the under-fill material 28 under either one or two of the adjacent side ends 30 and 32 of the semiconductor die 12. The under-fill material 28 is then allowed to freely flow, as a result of capillary forces, between the semiconductor die 12 and the substrate 10, and exiting on the remaining sides. In using the one-sided or two-sided dispense method, the under-fill material 28 is able to push any air which exists in a space between the die and the substrate out from the opposing side ends 30 and 32 of the semiconductor die as the material fills the space. The under-fill material 28 is applied with an under-fill dispenser 34, such as a syringe having a suitable nozzle thereon or any other dispensing means known in the art. After application of the under-
	Thus, the limitations of “an isolation structure located between the packaged semiconductor device and the substrate, the isolation structure configured and arranged to serve as a barrier” of claims 1 and 10, would be interpreted in fig. 3 of the reference which is similar to applicant’s fig. 2B.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899